


EXHIBIT 10.2

 

PERFORMANCE SHARE AWARD AGREEMENT

PURSUANT TO THE ANGIODYNAMICS, INC.

2004 STOCK AND INCENTIVE AWARD PLAN

 

PERFORMANCE SHARE AWARD AGREEMENT executed in duplicate as of [DATE], (the
“Grant Date”), between AngioDynamics Inc., a Delaware corporation (the
“Company”), and NAME OF EXECUTIVE, an employee of the Company (the “Employee”).

 

In accordance with the provisions of the AngioDynamics, Inc. 2004 Stock and
Incentive Award Plan (the “Plan”), the Compensation Committee of the Company’s
Board of Directors (the “Committee”) has authorized the execution of this
Agreement. Capitalized terms used in this Agreement and not otherwise defined
herein shall have the same meanings as are set forth in the Plan. All references
to Sections in this Agreement refer to Sections of this Agreement unless
otherwise indicated.

 

NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth
and for other good and valuable consideration, the parties hereto agree as
follows:

 

1.

Grant of Performance Share Award. The Company hereby grants to the Employee
______________ Performance Share Awards on the terms and subject to the
conditions set forth in the Plan and this Agreement (the “Performance Shares”;
collectively, the “Award”). The Award is an unfunded and unsecured promise by
the Company to issue to the Employee one share of Common Stock for each
Performance Share (if any) that is hereafter earned pursuant to Section 2 or
Section 6 below, but only if the Employee continues to be employed by the
Company or a Subsidiary until the Performance Share is so earned and only if the
other provisions of this Agreement (including without limitation Section 5) are
satisfied. In no event may the Employee receive pursuant to this Agreement a
number shares of Common Stock that exceeds the number of Performance Shares
stated above in this Section 1, unless the excess is attributable solely to an
adjustment pursuant to Section 7 of this Agreement or Section 10 of the Plan.

2.

Performance Goals.

 

a)

Twenty-five percent (25%) of the Performance Shares may be earned for each of
the Company’s fiscal years ending on or about May 30 of 2006 (the “2006
Performance Year”), 2007 (the “2007 Performance Year”), 2008 (the “2008
Performance Year”) and 2009 (the “2009 Performance Year”) (each, individually, a
“Performance Year”; collectively, the “Award Period”). Except if and to the
extent that Section 2(d) provides otherwise, none of the Performance Shares that
may be earned for a Performance Year will be earned unless either the EPS Goal
or the Revenue Goal (as defined below in this Section 2) for that Performance
Year is achieved. If the EPS Goal is achieved for a Performance Year but the
Revenue Goal is not achieved for that Performance Year, or if the Revenue Goal
is achieved for a Performance Year but the EPS Goal is not achieved for that

 


--------------------------------------------------------------------------------



 

Performance Year, only one-half of the number of Performance Shares that may be
earned for that Performance Year will be earned pursuant to this Section 2,
unless Section 2(d) provides otherwise. If both the EPS Goal and Revenue Goal
for a Performance Year are achieved, all of the Performance Shares that may be
earned for that Performance Year will be earned.

(b)

For purposes of this Section 2, the “EPS Goal” for a Performance Year means that
the Company’s diluted earnings per share (“EPS”) in that Performance Year equal
or exceed both (i) 115% of the EPS attained by the Company in the Company’s
fiscal year preceding that Performance Year, and (ii) the EPS target shown in
the table below for that Performance Year:


Fiscal Year Ending on or about May 30...

 

Diluted EPS Target

2006

$

2007

$

2008

$

2009

$

 

(c)

For purposes of this Section 2, the “Revenue Goal” for a Performance Year means
that the Company’s net revenues in that Performance Year (“Revenue”) equal or
exceed both (i) 115% of the Revenue attained by the Company in the Company’s
fiscal year preceding that Performance Year, and (ii) the revenue target shown
in the table below for that Performance Year:

 

Fiscal Year Ending on or about May 30...

 

Net Revenue Target

2006

$

2007

$

2008

$

2009

$

 

(d)

Catch-Up Opportunity If Goal Missed in First Three Performance Years.

 

If the EPS Goal or Revenue Goal for the 2006 Performance Year, the 2007
Performance Year or the 2008 Performance Year is not achieved, or both the EPS
Goal and Revenue Goal for any of such years are not achieved, the Performance
Shares that would have been earned for that Performance Year if the EPS Goal or
Revenue Goal, or both the EPS Goal and Revenue Goal, had been achieved may be
earned in the following Performance Year (and only in the following Performance
Year) if the Company’s EPS or Revenue or both EPS and Revenue (as applicable) in
that following Performance Year equals or exceeds the EPS Goal or Revenue Goal
or both the EPS Goal and Revenue Goal (as applicable) for

 

Page 2 of 12

 


--------------------------------------------------------------------------------



 

that following Performance Year plus any shortfall from the prior Performance
Year. In no event may any EPS or Revenue that exceeds the EPS Goal or Revenue
Goal for any Performance Year be applied or carried forward to any later
Performance Year, nor may any shortfall in the 2009 Performance Year be made up
in any later fiscal year. By way of example and not limitation,

 

(i)

Example 1. Assume the following:

 

 

Attained

Goal*

(Shortfall)/Surplus

 

2006 Performance Year

 

 

Revenue

 

 

$

 

$

 

$

 

EPS

 

 

$

 

$

 

$

 

2007 Performance Year

 

 

Revenue

 

 

$

 

$

 

$

 

EPS

 

 

$

 

$

 

$

*Goal taking into account both clause (i) and clause (ii) of paragraphs 2(b) and
2(c) above.

 

In this example, no Performance Shares would be earned for the 2006 Performance
Year because both the EPS Goal and Revenue Goal for that Performance Year were
not achieved. However, one-half of the Performance Shares that could have been
earned for the 2006 Performance Year, and one-half of the Performance Shares
that may be earned for the 2007 Performance Year, would be earned in the 2007
Performance Year because the $ EPS achieved in the 2007 Performance Year equaled
the $      EPS Goal for that Performance Year plus the $      shortfall from the
$      EPS Goal for the 2006 Performance Year. If 2007 Revenue were $     
rather than $      as assumed in the table above, all of the Performance Shares
that could have been earned for the 2006 Performance Year, and all of the
Performance Shares that may be earned for the 2007 Performance Year, would be
earned in the 2007 Performance Year.

 

 

[This space left blank intentionally]



 

Page 3 of 12

 


--------------------------------------------------------------------------------



 

 

 

(ii)

Example 2. Assume the following:

 

 

Attained

Goal*

(Shortfall)/Surplus

 

2006 Performance Year

 

 

Revenue

 

 

$

 

$

 

$

 

EPS

 

 

$

 

$

 

$

 

2007 Performance Year

 

 

Revenue

 

 

$

 

$

 

$

 

EPS

 

 

$

 

$

 

$

*Goal taking into account both clause (i) and clause (ii) of paragraphs 2(b) and
2(c) above.

 

In this example, one-half of the Performance Shares that may be earned for the
2006 Performance Year would be earned in that Performance Year because the EPS
Goal for that Performance Year was achieved. The remaining one-half of the
Performance Shares that could have been earned for the 2006 Performance Year,
and one-half of the Performance Shares that may be earned for the 2007
Performance Year, would be earned in the 2007 Performance Year because the $    
Revenue that was achieved in the 2007 Performance Year equaled or exceeded the
$     Revenue Goal for that Performance Year plus the $     shortfall from the
Revenue Goal for the 2006 Performance Year. The remaining one-half of the
Performance Shares for the 2007 Performance Year would not be earned in that
Performance Year because the $     surplus EPS from the 2006 Performance Year
may not be carried forward to the 2007 Performance Year. However, that remaining
one-half of the Performance Shares could be earned in the 2008 Performance Year
if the Company attains EPS in that Performance Year that equals or exceeds the
EPS Goal for the 2008 Performance Year plus the $     shortfall from the EPS
Goal for the 2007 Performance Year.


(e)

Date Performance Shares Deemed Earned; Employment Condition. Any provision of
this Section 2 to the contrary notwithstanding, any Performance Share earned for
a Performance Year pursuant to this Section 2 will be deemed earned only (i) on
the date that is 2 months following the close of such Performance Year, or, if
later, on the date, if any, on which the Committee determines, with the benefit
of audited financial statements for such Performance Year, that the Performance
Goal applicable to such Performance Share and any other material terms of the
Award have been satisfied, and only (ii) if the Employee has continued to be
employed by the Company or a Subsidiary from

 

Page 4 of 12

 


--------------------------------------------------------------------------------



 

the Grant Date to the date on which the Performance Share is deemed earned
pursuant to clause (i) of this paragraph 2(e).

 

(f)

Accounting Provisions. For purposes of this Section 2, EPS and Revenue shall be
computed under generally accepted accounting principles (“GAAP”). However, the
Committee retains complete discretion to adjust the EPS Goals and/or the Revenue
Goals, and/or the results attained, at any time prior to payment of the Award
for unanticipated circumstances or as it otherwise deems appropriate to maintain
the relationships between performance and reward contemplated by the Committee
on the Grant Date. Any such adjustment by the Committee may (but need not) have
the effect of decreasing the number of Performance Shares that are deemed earned
hereunder, as the Committee deems appropriate.

3.

Delivery of Shares.

 

 

(a)

Delivery of shares of Common Stock that the Employee is entitled to receive
pursuant to this Agreement shall occur as soon as practicable after the Employee
earns the Performance Shares for which such shares of Common Stock are being
issued pursuant to Section 2 above or Section 6 below and the other terms and
conditions of this Agreement; provided that (i) such shares shall be delivered
to the Employee no later than 2½ months after the close of the Performance Year
for which those Performance Shares are earned, or, if later, as soon as
practicable after the Committee determines, with the benefit of audited
financial statements, that the Performance Goal applicable to those Performance
Shares and any other material terms of the Award have been satisfied, and (ii)
in no event shall such shares be delivered to the Employee later than the later
of (A) the date that is 2½ months from the end of the Employee’s first taxable
year in which those Performance Shares are earned, or (B) the date that is 2½
months from the end of the Company’s first taxable year in which those
Performance Shares are earned.

 

(b)

The shares of Common Stock delivered under this Agreement will be duly
authorized, validly issued, fully paid and non-assessable. The shares to be
delivered shall be credited to a book entry account in the name of the Employee.
At the election of the Employee, stock certificates representing such shares
will be delivered to the Employee as soon as practicable after the Company’s
receipt of the Employee’s election.

4.

Termination of Employment.

 

 

(a)

If the Employee ceases to be employed by the Company and its Subsidiaries before
all of the Performance Shares have been earned in accordance with Section 2
above or Section 6 below, then, unless the Committee provides otherwise in
writing, upon cessation of such employment, and irrespective of whether such
employment is terminated by the Company, a Subsidiary or the Employee, and
irrespective of the reason for the employment termination, the Award shall
terminate with respect to all of the Performance Shares that have not been
earned on or before the date of cessation of such employment, and the Employee
will not

 

 

Page 5 of 12

 


--------------------------------------------------------------------------------



 

    be entitled to any shares of Common Stock (or any other payment) for such
Performance Shares.

 

(b)

A transfer of the Employee from the employ of the Company to the employ of a
Subsidiary, or from the employ of a Subsidiary to the employ of the Company or
another Subsidiary, will not be deemed a cessation of employment for purposes of
this Agreement, including this Section 4 and Section 6 below. An approved leave
of absence will also not be deemed a cessation of employment for purposes of
this Agreement for the duration of such approved leave, unless the Committee
provides otherwise at or before its meeting that coincides with or next follows
the commencement of such leave.

5.

Additional Condition. If, at any time before the Committee determines whether
the Performance Goals for the 2009 Performance Year have been attained, or, if
later, before six months elapse after all of the shares to which the Employee is
entitled pursuant to this Agreement are delivered to the Employee, the Employee:
(i) directly or indirectly, whether as an owner, partner, shareholder, director,
consultant, agent, employee, investor or in any other capacity, accepts
employment, renders services to or otherwise assists any other business which
competes with the business conducted by the Company or any of its Subsidiaries
at any time during the two years preceding the conduct in question; (ii)
directly or indirectly, hires or solicits or arranges for or participates in the
hiring or solicitation of any employee of the Company or any of its
Subsidiaries, or encourages any such employee to leave such employment; (iii)
uses, discloses, misappropriates or transfers confidential or proprietary
information concerning the Company or any of its Subsidiaries (except as
required by the Employee’s work responsibilities with the Company or any of its
Subsidiaries); (iv) commits a crime against the Company or any of its
Subsidiaries; (v) engages in an act of moral turpitude that in the opinion of
the Committee brings (or may bring) disrepute upon the Company if any payment or
further payment of shares is made pursuant to this Agreement; (vi) engages in
any activity in violation of the policies of the Company or any of its
Subsidiaries, including without limitation the Company’s Code of Business
Conduct and Ethics, or (vii) engages in conduct adverse to the best interests of
the Company or any of its Subsidiaries; then, unless the Committee, in its sole
discretion, decides otherwise, and any provision of this Agreement to the
contrary notwithstanding, (A) the Award (including but not limited to any
Performance Shares that were earned before the Employee engaged in the conduct
in question) shall be canceled, and (B) the Employee shall forfeit and hereby
agrees to return to the Company on demand any and all shares of Common Stock
that had been delivered to the Employee pursuant to this Agreement; provided
that, in the event of a Change in Control, the Award may not be cancelled and
shares may not be forfeited for conduct described in clause (vi) or (vii) of
this sentence unless the Committee as constituted before a Change in Control
determines that the Award should be cancelled and the shares should be
forfeited. The provisions of this Section 5 are in addition to any other
agreements related to non-competition, non-solicitation and preservation of
Company confidential and proprietary information entered into between the
Employee and the Company, and nothing herein is intended to waive, modify, alter
or amend the terms of any such other agreement.

 

Page 6 of 12

 


--------------------------------------------------------------------------------



 

 

6.

Exception for Change in Control. Any provision of this Agreement to the contrary
notwithstanding, if the Employee continues to be employed by the Company or a
Subsidiary from the Grant Date to the date, if any, on which a Change in Control
occurs, and such Change in Control occurs before the Committee has determined
whether the Performance Goals for the 2009 Performance Year have been attained,
then (a) all of the Performance Shares that may be earned (i) for the
Performance Year (if any) in which the Change in Control occurs (including any
Performance Shares that may be earned in such Performance Year pursuant to the
carryover provisions of Section 2(d) above), and (ii) for any later Performance
Year, and (b) if the Change in Control occurs before the Committee has
determined whether the Performance Goals have been attained for the Performance
Year preceding the fiscal year of the Company in which the Change in Control
occurs, any Performance Shares that may be earned pursuant to Section 2 above
for that preceding Performance Year (including any Performance Shares that may
be earned in that preceding Performance Year pursuant to the carryover
provisions of Section 2(d) above), shall thereupon immediately become earned,
and shares of Common Stock shall promptly be delivered to the Employee in
payment thereof, whether or not the Performance Goals for the Performance Years
in question have been or are thereafter attained or exceeded and whether or not
the Employee is thereafter employed by the Company or a Subsidiary. For the
avoidance of doubt, and by way of example, if a Change in Control occurs in
June, 2008, and before the Committee has determined whether the Performance
Goals for the 2008 Performance Year have been attained, and the Employee has
continued to be employed by the Company or a Subsidiary until the date on which
such Change in Control occurs, then upon such Change in Control all of the
Performance Shares that may be earned for the 2008 Performance Year and for the
2009 Performance Year, including any Performance Shares that may be earned for
the 2007 Performance Year in the 2008 Performance Year pursuant to the catch-up
provisions of Section 2(d) above, shall become earned and shares of Common Stock
shall promptly be delivered to the Employee in payment of such Performance
Shares.

7.

Adjustments Upon the Occurrence of Certain Events.

 

 

(a)

In the case of a stock dividend or a stock split with respect to the Common
Stock, the number of shares subject to the Award shall be increased by the
number of shares the Employee would have received had he owned outright the
shares subject to the Award on the record date for payment of the stock dividend
or the stock split.

 

(b)

In the case of any reorganization or recapitalization of the Company (by
reclassification of its outstanding Common Stock or otherwise), or its
consolidation or merger with or into another corporation, or the sale,
conveyance, lease or other transfer by the Company of all or substantially all
of its property, pursuant to any of which events the then outstanding shares of
the Company’s Common Stock are combined, or are changed into or become
exchangeable for other shares of stock, the Award shall entitle the Employee to
earn and receive, on the terms and subject to the conditions set forth in this
Agreement, the shares of stock which the Employee would have received upon such
reorganization, recapitalization, consolidation, merger, sale or other transfer,
if immediately prior

 

 

Page 7 of 12

 


--------------------------------------------------------------------------------



 

    thereto he had owned the shares in respect of this Award and had exchanged
such shares in accordance with the terms of such reorganization,
recapitalization,
consolidation, merger, sale or other transfer.

 

(c)

Except as expressly provided otherwise above in this Section 7 or in Section 10
of the Plan, the issue by the Company of shares of stock of any class, or
securities convertible into or exchangeable for shares of stock of any class,
for cash or property, or for labor or services, either upon direct sale or upon
the exercise of options, rights or warrants to subscribe therefor or to purchase
the same, or upon conversion of shares or obligations of the Company convertible
into such shares or other securities, shall not affect, and no adjustment by
reason thereof shall be made with respect to, the number or class of shares of
stock subject to the Award.

8.

Compliance with Law. If at any time the Committee shall determine, in its
discretion, that the listing, registration or qualification of any shares
subject to this Award upon any securities exchange or under any state or Federal
law, or the consent or approval of any government regulatory body, is necessary
or desirable as a condition of, or in connection with, the granting of this
Award or the issue of shares hereunder, no rights under this Award may be
exercised and shares of Common Stock may not be delivered pursuant to this
Award, in whole or in part, unless such listing, registration, qualification,
consent or approval shall have been effected or obtained free of any conditions
not acceptable to the Committee and any delay caused thereby shall in no way
affect the date of termination of this Award. The Employee acknowledges and
understands that sales or other dispositions of any shares received under this
Award may be subject to restrictions under the Federal securities laws,
including Section 16(b) of and Rule 10b-5 under the Securities Exchange Act of
1934 and Rule 144 under the Securities Act of 1933, as well as the Company’s
policy on insider trading.

9.

Relation To Other Benefits. The benefits received by the Employee under this
Agreement will not be taken into account in determining any other benefits to
which the Employee may be entitled under any profit sharing, retirement or other
benefit or compensation plan maintained by the Company, including the amount of
any life insurance coverage available to any beneficiary of the Employee under
any life insurance plan covering employees of the Company.

10.

Amendments; Integrated Agreement. This Agreement may only be amended in a
writing signed by the Employee and an officer of the Company duly authorized to
do so. This Agreement contains the entire agreement of the parties relating to
the subject matter of this Agreement and supersedes and replaces all prior
agreements and understandings with respect to such subject matter, and the
parties have made no agreements, representations or warranties relating to the
subject matter of this Agreement which are not set forth herein.

11.

No Implied Promises. By accepting the Award and executing this Agreement, the
Employee recognizes and agrees that the Company and its Subsidiaries, and each
of their officers, directors, agents and employees, including but not limited to
the Board and the Committee, in their oversight or conduct of the business and
affairs of the Company and

 

Page 8 of 12

 


--------------------------------------------------------------------------------



 

its Subsidiaries, may in good faith cause the Company and/or a Subsidiary to act
or omit to act in a manner that will, directly or indirectly, prevent the
Employee from earning all or some of the Performance Shares. No provision of
this Agreement shall be interpreted or construed to impose any liability upon
the Company, any Subsidiary, or any officer, director, agent or employee of the
Company or any Subsidiary, or the Board or the Committee, for any failure to
earn Performance Shares that may result, directly or indirectly, from any such
action or omission, or shall be interpreted or construed to impose any
obligation on the part of any such entity or person to refrain from any such
action or omission.

12.

No Assignment or Transferability. In no event (a) may the Employee sell,
exchange, transfer, assign, pledge, hypothecate, mortgage or dispose of the
Award or any interest therein, nor (b) shall the Award or any interest therein
be subject to anticipation, attachment, garnishment, levy, encumbrance or charge
of any nature, voluntary or involuntary, by operation of law or otherwise. Any
attempt, whether voluntary or involuntary, to sell, exchange, transfer, assign,
pledge, hypothecate, mortgage, dispose, anticipate, attach, garnish, levy upon,
encumber or charge the Award or any interest therein shall be null and void and
the other party to the transaction shall not obtain any rights to or interest in
the Award. The foregoing provisions of this Section 12 shall not prevent the
Award or any Performance Share from being forfeited pursuant to the terms and
conditions of this Agreement, and shall not prevent the Employee from
designating a Beneficiary to receive the Award in the event of his or her death.
Any such Beneficiary shall receive the Award subject to all of the terms,
conditions and restrictions set forth in this Agreement, including but not
limited to the provisions of Sections 3 and 4.

13.

Withholding of Taxes. The Committee may cause to be made, as a condition
precedent to any delivery or transfer of stock hereunder, appropriate
arrangements to satisfy any foreign, Federal, state or local taxes that the
Company determines it is required to withhold with respect to such delivery or
transfer of stock, and the Committee may require the Employee to pay to the
Company prior to delivery of such stock, the amount of any such taxes.

14.

Notices. Any notice hereunder by the Employee shall be given to the Chief
Executive Officer or Chief Financial Officer of the Company in writing and such
notice by the Employee hereunder shall be deemed duly given or made only upon
receipt by the addressee at AngioDynamics, Inc., 603 Queensbury Avenue,
Queensbury, New York 12804, or at such other address as the Company may
designate by notice to the Employee. Any notice to the Employee shall be in
writing and shall be deemed duly given if mailed or otherwise delivered to the
Employee at such address as the Employee may have on file with the Company.

15.

Interpretation. The Committee shall interpret and construe this Agreement and
determine whether the Employee has satisfied the Performance Goals set forth in
Section 2. Any such interpretation, construction or determination shall be
final, binding and conclusive on the Company and the Employee. In the event
there is any inconsistency between the provisions of this Agreement and the
Plan, the provisions of the Plan shall govern.

 

 

Page 9 of 12

 


--------------------------------------------------------------------------------



 

 

16.

General.

 

 

(a)

Nothing in this Agreement shall confer upon the Employee any right to continue
in the employ of the Company or any Subsidiary, or shall limit in any manner the
right of the Company, its stockholders or any Subsidiary to terminate the
employment or other service of the Employee or adjust the compensation of the
Employee.

 

(b)

The Employee shall have no rights as a shareholder with respect to any shares
covered by this Agreement until the date of issuance to him of a stock
certificate for such shares or of entry of a credit for such shares in the
Employee’s book entry account.

 

(c)

This Agreement shall be binding upon the successors and assigns of the Company
and upon any Beneficiary of the Employee.

 

(d)

Any waiver by a party of another party’s performance of, or compliance with, a
term or condition of this Agreement shall not operate, or be construed, as a
waiver of any subsequent failure by such other party to perform or comply.

 

(e)

Any term or provision of this Agreement that is invalid or unenforceable in any
situation in any jurisdiction shall not affect the validity or enforceability of
the remaining terms and provisions hereof or the validity or enforceability of
the offending term or provision in any other situation or in any other
jurisdiction.

 

(f)

The titles to Sections of this Agreement are intended solely for convenience and
no provision of this Agreement is to be construed by reference to the title of
any Section.

 

(g)

This Agreement shall be governed by and construed in accordance with the laws of
the State of Delaware, without regard to its conflicts of laws provisions.

 

(h)

Any provision of this Agreement that would cause any amount payable hereunder to
be subject to tax pursuant to Section 409A(a)(1)(A) of the Internal Revenue Code
as amended by Section 885 of the American Jobs Creation Act of 2004 shall be
administered, interpreted and construed to the end that such Section of the Code
shall not apply to such amount. The Employee hereby agrees to execute in 2005
any amendments to this Agreement that the Company determines are necessary or
advisable to avoid subjecting any amount payable hereunder to tax pursuant to
that Section of the Code. Nothing in this paragraph or elsewhere in this
Agreement or the Plan shall be construed as a representation or warranty by the
Company that any amount payable hereunder will not be subject to tax pursuant to
that Section of the Code.

 

(i)

This Agreement is intended to document a Performance Share Award pursuant to and
subject to Section 5 and the other applicable terms and conditions of the Plan,
a copy of which has been or is herewith being supplied to the Employee and the
terms and conditions of which are hereby incorporated by reference. Anything

 

 

Page 10 of 12

 


--------------------------------------------------------------------------------



 

herein to the contrary notwithstanding, each and every provision of this
Agreement shall be subject to the terms and conditions of the Plan. For the
avoidance of doubt, the Award is not intended to qualify as “Performance-Based
Compensation” as defined in Section 2(v) of the Plan, and Section 6 of the Plan
is thus not intended to apply to the Award.

[This space left blank intentionally]



 

Page 11 of 12

 


--------------------------------------------------------------------------------



 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

ANGIODYNAMICS, INC.

 

 

By:_____________________________

 

Title:____________________________

[SEAL]

Attest:

 

 

___________________________

Secretary

 

EMPLOYEE

 

 

________________________________

 

 

 

Page 12 of 12


--------------------------------------------------------------------------------

 

 